               Case 3:20-cr-01094-WVG Document 17 Filed 04/15/20 PageID.13 Page 1 of 1
 AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of I



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                              JUDGMENT IN A ~:t-II\lM.t}ASE
                                      V.                                    (For Offenses Committed On of Aft!r l'f0Vlffibeii, 1987)


                     Jose Luis Basurto-Ambriz                                Case Number: 209W'-IW!l911~ 31                        I I.I



 REGISTRATION NO. 22559408                                                                        "\;IOU
                                                                                                  ,_,!.



 THE DEFENDANT:
  IZl pleaded guilty to count(s) 1 oflnformation
                                           ---------------'----------------
  •    was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                   Nature of Offense                                                           Count Number(s)
 8:1325(a)(3)                      Unlawful Attempted Entry by an Alien (Misdemeanor)                          1

  D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                                 Time Served


   IZl Assessment: $10 WAIVED         IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
. United States Attorney of any material change in the defendant's economic circumstances.

                                                                          April 14, 2020
                                                                          Date of Imposition of Sentence


                                                                          (JJ~
                                                                          HONORABLE WILLIAM V. GALLO
                                                                          UNITED STATES MAGISTRATE JUDGE




                                                                                                                     20-cr-O 1094-WV G
